AF Approval Chief's Approval

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA

Vv.
CASE NO. 8:19-cr-447-T-24TGW

NORMAN NICHOLSON
PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of Florida,
and the defendant, Norman Nicholson, and the attorney for the defendant,
Frank Louderback, Esquire mutually agree as follows:
A.  Particularized Terms

1. Count(s) Pleading To

The defendant shall enter a plea of guilty to Counts One and Two of

Indictment. Count One charges the defendant with knowingly making false
entries in a report with the intent to obstruct an investigation within the
jurisdiction of a federal agency, in violation of 18 U.S.C. § 1519. Count Two
charges the defendant with intentionally depraving B.H. of his Fourth
Amendment right to a reasonable search and seizure under color of law, in

violation of 18 U.S.C. § 242.

OVE,
Defendant’s Initials —

 
2. Minimum and Maximum Penalties

Count One is punishable by a maximum term of imprisonment of 20
years, a fine not to exceed $250,000, a maximum term of supervised release of not
more than three years, and a special assessment of $100 per felony count for
individuals.

Count Two is punishable by a maximum term of imprisonment of
one year, a fine not to exceed $250,000, a maximum term of supervised release of
not more than three years, and a special assessment of $25 per Class A
misdemeanor count for individuals.

With respect to certain offenses, the Court shall order the defendant
to make restitution to any victim of the offense, including B.H., as set forth
below.

3. | Elements of the Offense

 

The defendant acknowledges understanding the nature and elements
of the offense with which defendant has been charged and to which defendant is
pleading guilty. The elements of Count One are:

First: The defendant altered, concealed, covered up, or made a false
entry in any record or document;

Second: The defendant did so with the intent to impede, obstruct, or
influence an investigation; and

dl

Defendant’s Initials “‘/
Third: The investigation was of a matter within the jurisdiction of a
federal agency or department, or in relation to or
contemplation of any such matter or case.

The elements of Count Two are:

Furst: The defendant acted under color of law;
Second: The defendant acted willfully, and

Third: The defendant deprived a person of rights protected by the
Constitution or laws of the United States.

4, No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge defendant
with committing any other federal criminal offenses known to the United States
Attorney's Office at the time of the execution of this agreement, related to the
conduct giving rise to this plea agreement.

5. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse .
information is received suggesting such a recommendation to be unwarranted, the
United States will recommend to the Court that the defendant receive a two-level
downward adjustment for acceptance of responsibility, pursuant to USSG

§3E1.1(a). The defendant understands that this recommendation or request is not

Defendant’s Initials BY
binding on the Court, and if not accepted by the Court, the defendant will not be
allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional level.
The defendant understands that the determination as to whether the defendant
has qualified for a downward adjustment of a third level for acceptance of
responsibility rests solely with the United States Attorney for the Middle District
of Florida, and the defendant agrees that the defendant cannot and will not
challenge that determination, whether by appeal, collateral attack, or otherwise.

6. Cooperation - Substantial Assistance to be Considered.

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the charges
in this case and other matters, such cooperation to further include a full and

complete disclosure of all relevant information, including production of any and

Defendant’s Initials Bf
all books, papers, documents, and other objects in defendant's possession or
control, and to be reasonably available for interviews which the United States
may require. If the cooperation is completed prior to sentencing, the government
agrees to consider whether such cooperation qualifies as "substantial assistance"
in accordance with the policy of the United States Attorney for the Middle
District of Florida, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG §5K1.1, or (2) the imposition of a sentence below a statutory
minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If the cooperation
is completed subsequent to sentencing, the government agrees to consider
whether such cooperation qualifies as "substantial assistance" in accordance with
the policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion for a reduction of sentence within one year of
the imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the
defendant understands that the determination as to whether "substantial
assistance” has been provided or what type of motion related thereto will be filed,
if any, rests solely with the United States Attorney for the Middle District of
Florida, and the defendant agrees that defendant cannot and will not challenge

that determination, whether by appeal, collateral attack, or otherwise.

Defendant’s Initials“ Li

 
7. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no self
incriminating information which the defendant may provide during the course of
defendant's cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the restrictions
and limitations set forth in USSG §1B1.8(b).

8. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative itent
by assuming the fundamental civic duty of reporting crime. However, the
defendant understands that the government can make no representation that the
Court will impose a lesser sentence solely on account of, or in consideration of,
such cooperation.

b. It is understood that should the defendant knowingly provide
incomplete or untruthful testimony, statements, or information pursuant to this
agreement, or should the defendant falsely implicate or incriminate any person,
or should the defendant fail to voluntarily and unreservedly disclose and provide
full, complete, truthful, and honest knowledge, information, and cooperation

regarding any of the matters noted herein, the following conditions shall apply:

6
bie

Defendant’s Initials
(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this agreement,
or for obstruction of justice.

(2) The United States may prosecute the defendant for the
charges which are to be dismissed pursuant to this agreement, if any, and may
either seek reinstatement of or refile such charges and prosecute the defendant
thereon in the event such charges have been dismissed pursuant to this
agreement. With regard to such charges, if any, which have been dismissed, the
defendant, being fully aware of the nature of all such charges now pending in the
instant case, and being further aware of defendant's rights, as to all felony charges
pending in such cases (those offenses punishable by imprisonment for a term of
over one year), to not be held to answer to said felony charges unless on a
presentment or indictment of a grand jury, and further being aware that all such
felony charges in the instant case have heretofore properly been returned by the
indictment of a grand jury, does hereby agree to reinstatement of such charges by
recision of any order dismissing them or, alternatively, does hereby waive, in
open court, prosecution by indictment and consents that the United States may
proceed by information instead of by indictment with regard to any felony

charges which may be dismissed in the instant case, pursuant to this plea

Defendant’s Initials Vd
agreement, and the defendant further agrees to waive the statute of limitations
and any speedy trial claims on such charges.

(3) The United States may prosecute the defendant for any
offenses set forth herein, if any, the prosecution of which in accordance with this
agreement, the United States agrees to forego, and the defendant agrees to waive
the statute of limitations and any speedy trial claims as to any such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course of
the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the

guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts to
which the defendant has pled; or in the alternative, at the option of the United
States, the United States may move the Court to declare this entire plea

agreement null and void.

Lint

Defendant’s Initials “’

 
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine
The defendant understands and agrees that the Court, in addition to
or in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offense(s), pursuant to 18 U.S.C. § 3663A; and the Court may
order the defendant to make restitution to any victim of the offense(s), pursuant to
18 U.S.C. § 3663, including restitution as to all counts charged, whether or not
the defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by the
Court in no way precludes the United States from simultaneously pursuing other
statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including,
but not limited to, garnishment and execution, pursuant to the Mandatory
Victims Restitution Act, in order to ensure that the defendant’s restitution
obligation is satisfied.
The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the

defendant is pleading provide(s) for imposition of a term of supervised release

4
Defendant’s Initials “ ld {
| upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3.. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant factual
information, including the totality of the defendant's criminal activities, if any,
not limited to the count(s) to which defendant pleads, to respond to comments
made by the defendant or defendant's counsel, and to correct any misstatements
or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.
A. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United States
Attorney's Office within 30 days of execution of this agreement an affidavit
reflecting the defendant's financial condition. The defendant promises that his

financial statement and disclosures will be complete, accurate and truthful and

10

1. AY
Defendant’s Initials “/”/_
will include all assets in which he has any interest or over which the defendant
exercises control, directly or indirectly, including those held by a spouse,
dependent, nominee or other third party. The defendant further agrees to execute
any documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release of
the defendant's tax returns for the previous five years. The defendant similarly
agrees and authorizes the United States Attorney's Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any
recommendations to the Court and for collecting any assessments, fines,
restitution, or forfeiture ordered by the Court. The defendant expressly authorizes
the United States Attorney's Office to obtain current credit reports in order to
evaluate the defendant's ability to satisfy any financial obligation imposed by the
Court.
5. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor

bound by this agreement. The Court may accept or reject the agreement, or defer

a decision until it has had an opportunity to consider the presentence report

11
Defendant’s Initials % 0)
prepared by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations
and present arguments to the Court, the sentence will be determined solely by the
Court, with the assistance of the United States Probation Office. Defendant
further understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government
regarding any recommendations by the government are not binding on the Court
and that, should any recommendations be rejected, defendant will not be
permitted to withdraw defendant's plea pursuant to this plea agreement. The
government expressly reserves the right to support and defend any decision that
the Court may make with regard to the defendant's sentence, whether or not such
decision is consistent with the government's recommendations contained herein.
6. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority
to impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant's sentence on any ground, including the eround that the
Court erred in determining the applicable guidelines range pursuant to the United
States Sentencing Guidelines, except (a) the ground that the sentence exceeds the

defendant's applicable guidelines range as determined by the Court pursuant to

L 12
Defendant’s Initials J, KG
the United States Sentencing Guidelines; (b) the ground that the sentence exceeds
the statutory maximum penalty; or (c) the ground that the sentence violates the
Eighth Amendment to the Constitution; provided, however, that if the
government exercises its right to appeal the sentence imposed, as authorized by
18 U.S.C. § 3742(b), then the defendant is released from his waiver and may
appeal the sentence as authorized by 18 U.S.C. § 3742(a).
7. Middle District of Florida Agreement
It is further understood that this agreement is limited to the Office of
the United States Attorney for the Middle District of Florida and cannot bind
other federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or
others, if requested.
8. Filing of Agreement
This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
9.  Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any

discussions between the attorney for the government and the defendant and

A 13
Defendant’s Initials hdl
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or
coercion of any kind. The defendant further acknowledges defendant's
understanding of the nature of the offense or offenses to which defendant is
pleading guilty and the elements thereof, including the penalties provided by law,
and defendant's complete satisfaction with the representation and advice received
from defendant's undersigned counsel (if any). The defendant also understands
that defendant has the right to plead not guilty or to persist in that plea if it has
already been made, and that defendant has the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses
against defendant, the right against compulsory self-incrimination, and the right
to compulsory process for the attendance of witnesses to testify in defendant's -
defense; but, by pleading guilty, defendant waives or gives up those rights and
there will be no trial. The defendant further understands that if defendant pleads
guilty, the Court may ask defendant questions about the offense or offenses to
which defendant pleaded, and if defendant answers those questions under oath,
on the record, and in the presence of counsel (if any), defendant's answers may
later be used against defendant in a prosecution for perjury or false statement. The

defendant also understands that defendant will be adjudicated guilty of the

by 14
Defendant’s Initials “i
offenses to which defendant has pleaded and, if any of such offenses are felonies,
may thereby be deprived of certain rights, such as the right to vote, to hold public
| office, to serve on a jury, or to have possession of firearms.

10. Actual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth below
are true, and were this case to go to trial, the United States would be able to prove
those specific facts and others beyond a reasonable doubt.

FACTS

On June 15, 2018, at approximately 8:00 p.m., U.S. Army veteran B.H.
went inside the Bay Pines VA emergency department seeking treatment. B.H. did
not have an appointment and was told to return the next day.

A few hours later, at approximately 12:57 a.m. on June 16, 2018, B.H.
returned to the VA hospital. B.H. was captured on surveillance video walking
into the VA, checking in at the front desk, and then sitting down in the waiting
room. A few minutes later, then VA Officer Norman Nicholson was captured on
surveillance video approaching B.H. as he was sitting in the waiting room.
Nicholson was then captured on video gesturing for B.H. to leave. Surveillance
footage showed B.H. complying with Nicholson’s verbal commands and walking

out of the VA.

15
Defendant’s Initials LY, 4
B.H. walked out of the facility, and proceeded to walk along the sidewalk
towards one of the VA’s exits. Nicholson followed B.H. outside of the VA and
walked behind him on the sidewalk. Approximately three minutes later, while
B.H. was walking out of the V.A., Nicholson arrested B.H. In doing so,
Nicholson swung B.H. around, and placed both of B.H’s hands behind his back.
B.H. did not resist the arrest and moved his left arm behind his back on his own.

After B.H. was already handcuffed and in custody, Nicholson used his left
hand to shove B.H.’s head against the fence. Nicholson then placed B.H. against
the fence and spread his legs. Nicholson used his right hand to pull B.H.’s legs
apart, causing B.H. to fall face first into the fence and then the ground. Nicholson
then searched B.H. while B.H. was on the ground. Nicholson then forcefully
grabbed B.H. from the ground, and lifted him up. Nicholson used his right hand
to grab B.H. from his face and nose using what is often referred to as an
“imfraorbital move” while seemingly saying something to B.H.

Nicholson then told a different VA police officer to transport B.H. to the
Pinellas County jail while he (Nicholson) filled out B.H.’s probable cause arrest
affidavit. B.H.’s probable cause affidavits states that B.H. was arrested for
Disorderly Intoxication and Resisting Arrest without violence. In the two
affidavits, which are identical, Nicholson states that B.H.:

“did present to the Bay Pines Emergency Department hours prior and due
to his yelling and swearing at staff and refusing to comply with staff

Z 16
Defendant’s Initials “ if
directions was directed off property. At approximately 1:00 hours the
defendant again presented to the ED and was unsteady on his feet slurring
his words and had an odor of alcoholic beverages emanating from him.
The administrator on duty asked the defendant to depart. Defendant
refused and was in the process of being escorted off property when he
suddenly turned and in an aggressive posture raising his hand towards this
officer’s face and stated ‘back the fuck off my ass before I drop you
motherfucker’. At this point he was placed under arrest. While attempting
to handcuff the defendant he became resistant and pulled away. Once
the handcuffs were in place he buckled his knees in an attempt to make
himself dead weight causing both of us to tumble to the ground.
Defendant continued to resists and had to be forcibly placed into the
cruiser for transport.”

In his official police report, Nicholson reiterated the statements above, and
also stated that:

“At this point, I advised him he was under arrest. While attempting to
handcuff the defendant he became resistant and would not obey
commands to stop resisting and lean against a nearby fence. He pulled
away and tensed up his arms several times....I was finally able to
overcome his resistance...[B.H.] continued once again to resist on the
ground until back up officers arrived. [B.H.] refused to stand on his own.

Various statements contained in Nicholson’s police report and arrest
affidavit were false, and were done with the intent to impede, obstruct, or
influence a matter that was within the jurisdiction of the United States
Department of Veterans Affair, a department and agency of the United States.

As a result of being arrested, B.H. was detained in the Pinellas County jail
for approximately eight days. B.H.’s arrest, and subsequent seizure deprived him

17
1 fd,
Defendant’s Initials //77_
of a right secured and protected by the Constitution of the United States, namely
the right to be free from the use of unreasonable force by a law enforcement
officer. The state dismissed all charges against B.H.

B.H. suffered minor injuries because of his arrest. His left shoulder was
bruised and he had pain in his right hand, wrist and thumb, injuries he attributes
to how tight the handcuffs were placed on him. Nicholson quit the VA days later.

11. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and
no other promises, agreements, or representations exist or have been made to the

defendant or defendant's attorney with regard to such guilty plea.

18

Defendant’s Initials yf 4)
12. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant and

that defendant fully understands its terms.

 

 

   
 

 

 

DATED this 4° day of Maach , 2020.

MARIA CHAPA LOPEZ
United States Attorney

LEI 7 Li YS +

thn A bo |

Norman Nicholson ego F. Novaes.

Defendant Assistant Unt ed States Attorney

LT / - Jo 7
Ta a ZZ Ay 7 Je (° oo
Frank Louderback Carlton Gammons
Attorney for Defendant Assistant United States Attorney

Chief, Special Victims Section

19
